Title: To George Washington from Thomas Gage, 23 November 1755
From: Gage, Thomas
To: Washington, George



Dear Sir,
Albany [N.Y.] Novr 23d 1755.

Your obliging Letter of the 17th Octr was forwarded from Philadelphia to this Place, & came to my Hands yesterday. It gave me great Pleasure to hear from a Person, of whom The World has justly, so good an Opinion; & for whom I have so great an Esteem. I shall be extreamly happy to have frequent News of your Welfare, & hope soon to hear, that your laudable Endeavours, & the Noble Spirits you have exerted in the Service of your Country; have at last been crowned with the Success they merit. We expect the next Intelligence from your Parts, will inform us that those merciless Barbarians, that have ravaged your Frontiers are repulsed & driven back to their Woods. The Accts we have received of their Barbarities gave me infinite Concern when I reflected on the many poor Familys that I had seen, when in that part of the World; that had been Massacred by these Murderers; nothing would give me greater Pleasure, than to hear they had met with the Fate their Villanys deserve, & which I hope they will sooner or later meet with.
The two Regts are here & still encamped in a miserable Situation, Numbers of sick from The Inclemency of the weather, & I fear many more will be sent to hospitals before we get into Quarters; which will scarcely be prepared for their Reception, till the Beginning of next Month.
General Johnson has finished his Fort at Lake George, which will be garrisoned by The New England Forces; as well as Fort Edward; There is an End of this Campain, & nothing remains now but to prepare for the next which I hope will be more Successful than the last. I Sincerely wish you all health & Happiness

& beg you will believe me Dear Sir, your most obedient, humble servt

Thos Gage

